Citation Nr: 1449285	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981; from December 2000 to July 2001; from September 2001 to June 2006; and from August 2006 to August 2008.  She also served in the AGR from October 1983 to June 1986; and on FTTD (full time training duty) from August 1986 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, service connection a chronic respiratory condition.   

In September 2014 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in White River Junction, Vermont.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013 the Veteran was afforded a VA examination regarding her claim.  However, the report does not make clear what, if any, the appropriate diagnosis is for the Veteran's complaints.  The examiner also appears to have limited the analysis of the claim to whether disability could be caused by exposure to smoke from burn pits and other environmental pollutants to which the Veteran was exposed during service, and in that regard, appears to have misunderstood the degree of probability needed to conclude there was a link between current complaints and service for VA compensation purposes.  (She indicated it would be speculative to conclude there was greater than 50% probability the claimed condition was connected to environmental pollutants, when it would only be necessary for there to be 50% probability of a connection to award benefits.)  

In any event, a current examination which specifically identifies the current diagnosis, if any, and more carefully articulates an opinion concerning any link with service is necessary.  

On remand VA treatment records dated after September 2012 should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to any respiratory treatment dated after September 2012.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her respiratory complaints.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completion of all of the above, afford the Veteran a VA examination regarding her claim for service connection for a chronic respiratory condition.  The claims file must be made available and reviewed by the examiner.  All necessary tests should be done, and all findings reported in detail.  Considering the documentary records and the Veteran's reported history, the examiner is then requested to opine, for each disorder found on examination:

a) whether it is at least as likely as not (50/50 probability) that the disorder began during service, and/or  

b) whether it is at least as likely as not (50/50 probability) that the disorder is related to some disease, injury or harmful exposure as may have occurred during service including

i. asbestos exposure between 1977 to 1981; 

ii. exposure to burn pit vapors;

The examiner should specifically address whether chronic 
cough is a symptom of a disease or is a disease entity in and of itself.

A complete rationale for all opinions should be provided.  If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, re-adjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and her representative a supplemental statement of the case and afford them the requisite time to respond.  Then, return the case to the Board for appellate review, unless otherwise indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



